EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 includes the limitation that the first and third lateral surface includes surfaces spaced laterally outwardly of the mounting element by a distance equal to or greater than a thickness of the mounting element in the first and second lateral directions and disposed on a protuberance extending diagonally outwardly relative to the mounting element.  
Claim 12 includes the limitation that the main body portion comprises a protuberance projecting laterally diagonally outwardly between the first and third lateral surfaces.  
Claim 20 includes the limitation of at least portions of the concavities being disposed on a protuberance extending diagonally outwardly relative to the brush ferrule and bound and defined by gently sloped laterally outwardly facing surfaces spaced laterally outwardly of the mounting element.  
The closest prior art of Maslow (USPN 9155381), Green (PGPub 20140194800) and Borea (USPN 4592109) all teach an ergonomic handle however fails to the above claim limitations.   It would not have been obvious to modify the prior art to achieve the claimed invention since there is not teaching or motivation to do so.  Therefore, the claims are free from the prior art and the application is in condition for allowance.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAY LYNN KARLS whose telephone number is (571)272-1268.  The examiner can normally be reached on M-Th (6am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAY KARLS/Primary Examiner, Art Unit 3723